                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHIRLEY V. REMMERT,                                  Case No. 18-cv-07560-HSG
                                   8                    Plaintiff,                            ORDER GRANTING REQUEST TO
                                                                                              REOPEN CASE; VACATING ORDER
                                   9             v.                                           OF DISMISSAL; AND REOPENING
                                                                                              CASE
                                  10     PEOPLE OF THE STATE OF
                                         CALIFORNIA,                                          Dkt. No. 6
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          This pro se action was dismissed without prejudice due to Plaintiff’s failure to pay the

                                  14   filing fee or submit an application to proceed in forma pauperis. See Dkt. Nos. 3 and 4. Plaintiff

                                  15   has now filed an application to proceed in forma pauperis, and a request to reopen the case. See

                                  16   Dkt. Nos. 6 and 7. Plaintiff’s request to reopen the case is GRANTED. Dkt. No. 6. The Order of

                                  17   Dismissal and Judgment (Dkt. Nos. 3 and 4) are VACATED and this case is REOPENED. The

                                  18   Court will screen the complaint in a separate order.

                                  19          This order terminates Dkt. No. 6.

                                  20          IT IS SO ORDERED.

                                  21   Dated: 2/27/2019

                                  22                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
